Citation Nr: 1537803	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-09 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran filed a notice of disagreement (NOD) with this decision in January 2007.  A Statement of the Case (SOC) was thereafter issued in February 2009, and the Veteran perfected a timely appeal of the December 2006 rating decision in March 2009.  

During the current appeal, and specifically in July 2011, the Veteran testified at a videoconference hearing conducted before the undersigned.  A transcript of the testimony has been associated with the Veteran's claims file.  

This matter was previously before the Board in October 2011 and July 2014, at which time it was remanded for additional development.  Specifically, in the July 2014 decision, the Board denied the Veteran's claim of service connection for a low back disability, and granted the petition to reopen the claim of service connection for tinnitus.  The Board thereafter remanded the claim of tinnitus for additional evidentiary development, and specifically, to schedule the Veteran for another VA audiological examination.  The Veteran was scheduled for, and underwent, another VA audiological evaluation in October 2014, the report of which has been associated with the claims file.  It is now returned to the Board.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).





FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his tinnitus is related to noise exposure incurred during his military service.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the claim for entitlement to service connection for tinnitus, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In accordance with 38 U.S.C.A. § 1154(a) VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  The Veteran contends that he has experienced tinnitus, and symptoms akin to tinnitus, to include a buzzing/ringing sound in his ears, since his period of service.  Specifically, the Veteran contends to have had exposure to extreme noise levels while working with and near heavy machinery, kitchen equipment, diesel engines, and explosive devices.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) during service was that of hospital food service specialist. 

During his hearing, the Veteran described his military duties, and recalled being exposed to extreme noises and sounds while working in the kitchen.  Specifically, the Veteran recalled hearing a great deal of "banging, dropping and silverware" from the kitchen equipment and the clatter of the dishes.  He also recalled being exposed to loud noises and sounds while working in a fuel unit and setting up emergent heaters, which heated water with gas and frequently blew up causing a great deal of noise.  According to the Veteran, he currently experiences a ringing sound in his ears which he attributes to this noise exposure.  See July 2011 Hearing Transcript, pp. 9-11; see also January 2007 NOD.  

The Board can find no information in the claims file that challenges or calls into question the Veteran's statements about noise exposure while performing his duties during service.  Although every detail of the Veteran's description has not been corroborated, the Board finds a majority of the Veteran's recollections to be appropriate and in line with his designated MOS in service.  Moreover, there is nothing in the record that contradicts the Veteran's account of having been exposed to extreme noise levels in service.  Therefore, the Board concludes that the Veteran's description of noise exposure while serving in the military is credible, and concedes that the Veteran was exposed to loud noise during service.  

Despite the Veteran's report that he has experienced ringing in his ears since service, his service treatment records are silent for any complaints and diagnosis of tinnitus.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially, the Board finds that the Veteran's statements with respect to onset of tinnitus in service and continuity of symptomatology are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom").  Further, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  Given these definitions, the Board finds that the Veteran is competent to relate a history of noise exposure during service as well as in-service and post-service tinnitus.  

The Veteran was afforded a VA audiological evaluation in January 1996, at which time, he provided his military history and described the extreme noises and sounds he had exposure to while conducting his military duties.  According to the Veteran, he has hearing problems in both ears which developed gradually over the past four years.  The Veteran noted that his tinnitus occurs twice a week, is moderately severe in nature, and interferes with his ability to communicate with others.  Based on his discussion with, and evaluation of the Veteran, the VA examiner assessed the Veteran with having bilateral tinnitus that is periodic in nature.  However, the VA examiner did not provide a medical opinion as to whether the Veteran's tinnitus was incurred in, or related to his military service.  

The Veteran was afforded another VA audiological evaluation in March 2008, at which time he reported a history of exposure to loud noises such as generators, diesel engines, kitchen equipment, heavy machinery and target practice while on active duty.  According to the Veteran, he has experiencing ongoing hearing problems in his ears since 1995.  The Veteran also reported a history of occasional light-headedness, which is usually accompanied or preceded by seizures.  Based on his evaluation of the Veteran, the examiner determined that the Veteran did not have a diagnosis of tinnitus.  

Pursuant to the July 2014 remand instructions, the Veteran was scheduled for VA audiological evaluations in September 2014 and October 2014.  The September 2014 VA examiner noted that a report of current hearing sensitivity could not be made "due to poor intertest consistency."  The examiner noted that upon interview, the Veteran was reportedly uncertain as to when he first noticed the onset of his tinnitus, and he described the tinnitus as bilateral and intermittent, occurring 3-5 times a week and lasting two to three seconds in duration.  According to the VA examiner, the Veteran did not link the onset of his tinnitus with any event, injury or illness that was incurred during military service, and as such, his current tinnitus is unlikely due to an in-service event or his conceded history of noise exposure.  

The Veteran was afforded another VA audiological evaluation in October 2014, during which time he reported bilateral intermittent tinnitus since 1993.  According to the Veteran, these episodes occur 4-5 times a week and last four to five seconds in duration.  Based on her discussion with, as well as her audiological evaluation of the Veteran, the examiner determined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  In reaching this conclusion, the examiner relied on the Veteran's audiometric findings at this separation examination which reflected essentially normal hearing bilaterally.  She acknowledged that the left ear had mild hearing loss at 6000 Hertz but noted no evidence of a standard threshold shift when compared to the audiogram conducted at the Veteran's enlistment examination.  Thus, according to the examiner, there are no objective factors for which the etiology of tinnitus could be attributed.  The examiner further found no documentation of tinnitus during the Veteran's military service, and noted that the Veteran did not link the onset of his tinnitus with any event, injury or illness incurred during military service.  As such, the examiner concluded that the Veteran's current complaints of tinnitus were unlikely due to an in-service event or his conceded history of noise exposure.  

After reviewing the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from the conceded in-service exposure to loud noises.  The Veteran reported a history of noise exposure in service and constant tinnitus since service in his statements, at the July 2011 hearing, and at the January 1996, March 2008 and October 14 examinations.  The Board concedes that the Veteran was exposed to acoustic trauma in service and finds his assertion that he has suffered from tinnitus since his years in the military to be credible.  

Although the more recent VA examiners determined that the Veteran's tinnitus was not related to service, the Board finds both medical opinions to be of limited probative value.  The September 2014 VA examiner determined that the Veteran's current complaints of tinnitus were unlikely due to an in-service event or his conceded history of noise exposure, finding that the Veteran did not link the onset of his tinnitus with any event, injury or illness.  This line of reasoning, however, is invalid as the Veteran has repeatedly attributed his tinnitus to the extreme noises and sounds he had exposure to in service.  Also, although the October 2014 VA audiologist relied on the Veteran's normal audiometric evaluations at his enlistment and separation examinations, and a lack of a standard threshold shift in the Veteran's hearing acuity when comparing the two, this appears to be the basis supporting her opinion concerning the etiology of the Veteran's hearing loss rather than his tinnitus.  Furthermore, although this examiner found no documented report of tinnitus in the records, he did not appear to address the Veteran's statements throughout the course of the appeal, which demonstrates a continuing history of tinnitus since service.  In light of the somewhat unclear opinions provided, the Board concludes that the September and October 2014 opinions are of limited probative value.  

When considering documentation of the Veteran's duties in service, his conceded in-service noise exposure, and his competent lay assertions as to having experienced tinnitus since service, the Board finds that the evidence is in at least equipoise as to whether the Veteran's current chronic tinnitus is related to his active service.  

Based on the totality of the evidence, and resolving reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his active military service as a result of exposure to loud noises.  Thus, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2014).  


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


